DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 3 and 13 both appear to have faded rectangular box like images which appear to be erroneous and should be removed. Further, the reference characters throughout the drawings are not applied consistently. For example, some reference characters/numbers comprise boxed outlines and some do not and the size of the fonts appear to vary. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both “slider 41” (Para. 0026) and “a gear mechanism 41” (Para. 0029).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because as noted above “41” is used to denote   “slider 41” (Para. 0026) and “a gear mechanism 41” (Para. 0029). This should be changed accordingly. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because line 2 recites “the apparatus having a setting duct…” this would be better recited as “the apparatus comprising:” and “a setting duct” on a following line to clearly transition the preamble to the body of the claim. Further “having” from “having a magazine” can also be deleted. See the prior art rejections below as an example. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 10 recites “wherein the feeding element opens up the transport duct for the fastening elements”. This limitation renders the claim indefinite as it is unclear as to what Applicant is referring to by the phrase “opens up the transport duct for the fastening elements”. It is not clear as to how the duct is opening and how it is opening for fasteners. It appears Applicant is referring to the feeding element opening the duct such that additional fastening elements can be inserted into the magazine and past the feeding element but this is not readily clear. Therefore it is unclear as to what 
Regarding Claim 8, lines 3-4 recite “the latching receptacle”. This limitation renders the claim indefinite as the term “latching receptacle” lacks antecedent basis within the claim and therefore it is unclear as to what structure is attempting to be referred to. For examination purposes, Claim 8 will be interpreted as dependent on Claim 2.
Similarly, line 2 of Claim 17 recites “the latching spring”. This limitation renders the claim indefinite as the term “latching spring” lacks antecedent basis within the claim and therefore it is unclear as to what structure is attempting to be referred to. 
Regarding Claims 10 and 18, both claims recite the phrase “remote from the setting duct”. This limitation renders the claim indefinite as the term “remote” is viewed as ambiguous given the context of the claim. It is unclear as to what “remote” is attempting to encompass without further reference in the claim. The term “remote” could take on several different meanings including “far” or “away” (which are also indefinite terms without reference) or merely just “separate” and therefore could include a structure adjacent to one another. Therefore, given the ambiguity of such a term, this limitation renders the respective claims indefinite. 
Claims 2-7, 9, 11-16, 19 and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gregory (US PGPUB 2013/0320066).

Regarding Claim 1, Gregory discloses an apparatus (1; Figure 1) for driving fastening elements (nails 55; Figure 2C2A) into an underlying surface, the apparatus (1) comprising:
a setting duct (channel 52; Figure 8; Para. 0177), 
an energy transmission element (blade 54), which is movable in a fastening direction in the setting duct (52), for transmitting energy to each one of the fastening elements (55; Para. 0181), and 
a magazine (100), which has a transport duct (nail track 111) for transporting the fastening elements (55) in a transporting direction to the setting duct (52; see Para. 0187), wherein the magazine (100) comprises: 
a slider (pusher assembly 215; Figures 11-12), which is displaceable in the transporting direction along the transport duct (111) and has a feeding 
wherein the feeding element (225) projects into the transport duct (111) in the transporting position (“engaged state”) to apply a force in the transporting direction to the fastening elements (55; Para. 0231), 
wherein the feeding element (225) opens up the transport duct for the fastening elements in the passage position (“retracted state”; Para. 0230), and wherein the slider (215) has a release spring (220), which urges the feeding element (225) toward the passage position and is supported on the slider (215; see Para. 0229).  

Regarding Claim 2, Gregory discloses the slider (215) has a latching receptacle (receptacle within knob 216), in which the feeding element (225) latches (via 227, 229)  when it is arranged in the transporting position (note that the element 225 is engaged with the receptacle in both positions; further note that “latch” can be reasonably interpreted as “any of various devices in which mating mechanical parts engage to fasten but usually not to lock something” per https://www.merriam-webster.com/dictionary/latch).  

Regarding Claim 7, Gregory discloses the slider (215) has an actuating element (knob 216), by which the slider (215) is shiftable manually counter to the transporting direction (via retraction of knob into state shown in Figure 11).  

Regarding Claim 13, Gregory discloses the feeding element (225) is displaceable linearly between the transporting position (in track 111) and the passage position (shown in Figures 11-12; Para. 0231).  

Regarding Claim 14, Gregory discloses the transport duct (111) opens into the setting duct (52) by way of a mouth (as shown in Figure 8; Para. 0187 discloses the transition from track 11 to channel 52 and therefore a mouth as claimed must be present).  

Regarding Claim 15, Gregory discloses apparatus has a feeding spring (200), which applies a force toward the setting duct (52) to the feeding element (225; Para. 0232).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smolinski (US Patent 6,592,014), in view of Lin (US PGPUB 2017/0036333).
Regarding Claim 1, Smolinski discloses an apparatus (10; Figure 1) for driving fastening elements (26; Figure 2) into an underlying surface, the apparatus (10) comprising:
a setting duct (formed by nosepiece 16 at driving end 24 of magazine 20; Figure 8; Para. 0177), 
an energy transmission element (“driver blade”; Col 2, lines 42-45), which is movable in a fastening direction in the setting duct (16), for transmitting energy to each one of the fastening elements (26; Col 2, lines 42-45), and 
a magazine (20), which has a transport duct (track 34; Figure 2) for transporting the fastening elements (26) in a transporting direction to the setting duct (16; Col 2, lines 51-54), wherein the magazine (20) comprises: 
a slider (lockout assembly 42; Figures 5-6), which is displaceable in the transporting direction along the transport duct (34) and has a feeding element (blade 58), which is movable between a transporting position (engaged with fasteners in track 34; Col 3, lines 41-43) and a passage position (engaged with window 72; Col 4, lines 19-27), 
wherein the feeding element (58) projects into the transport duct (34) in the transporting position to apply a force in the transporting direction to the fastening elements (26; Col 3, lines 41-43), 
and wherein the slider (42) has a release spring (66), which urges the feeding element (58) toward the passage position (engaged with window 72) and is supported on the slider (42; Col 3, lines 45-47 and Col 4, lines 19-27).  

However, Smolinski fails to explicitly disclose the feeding element (58) opens up the transport duct for the fastening elements (see the 112 rejection above pertaining to “opens up”) in the passage position.
It is noted that Smolinski disclose that the “window” in which the spring (66) biases the blade/feeding element (58) into and out of engagement with the fasteners is formed in the magazine housing half (38) opposite of the follower track (40) and therefore it can be reasonably implied that even though the fasteners (26) may be disengaged, the transport duct/track (34) may not be “opened up” by the feeding element/blade (58) as it would likely traverse across the track/duct. However, Smolinski does disclose that the “window” could alternatively be provided on the other half (36) of the magazine (20; Col 4, lines 16-18) and therefore, in such an arrangement, the blade/feeding element (58) will traverse across the track/duct. 
Further, attention can be brought to the teachings of Lin which includes another apparatus (Figure 1) for driving fastening elements (10) into an underlying surface, the apparatus comprising a magazine (20; Figure 2) and a slider (30) comprising a feeding element (32; Figure 6) which is pivoted between a transporting position (Figure 8) for engaging the fasteners (10) and pushing the fasteners (10) through a transport duct (21) and a passage position (Figure 7) wherein the feeding element (32) opens up the transport duct for the fastening elements in the passage position (see Paras. 0035-0036).
Given the teachings of Lin and the alternative embodiment including an alternative positioning of the window of Smolinski (Col 4, lines 16-18), one of ordinary skill in the art at the time the invention was effectively filed would have modified the apparatus of Smolinski such that the “window” is on the same side of the magazine as the follower track (40) and the feeding element opens up the transport duct for the fastening elements in the passage position as taught by Lin. By modifying Smolinski in this manner, fasteners can be readily loaded as taught by Lin (Para. 0035).

Regarding Claim 2, Smolinski, as modified, discloses the slider (42) has a latching receptacle (receptacle storing spring 66 shown in Figure 6), in which the feeding element (58) latches (via spring 66) when it is arranged in the transporting position (see Figure 6 as the feeding element 58 protrudes into the receptacle of spring 66 when not biased into a disengaged position).  

Regarding Claim 5, Smolinski as modified, discloses the slider (42) has an engagement lever (68), by which the feeding element (58) is shiftable from the passage position into the transporting position (see Col 4, lines 60-64).  

Regarding Claim 6, Smolinski, as modified, discloses the engagement lever (68) is connected rigidly (i.e. integrally) to the feeding element (58 as shown).  

Regarding Claim 7, Smolinski, as modified, discloses the slider (42) has an actuating element (handle 48), by which the slider (42) is shiftable manually counter to the transporting direction (Col 4, lines 62-65).  

Regarding Claim 8, Smolinski, as modified, discloses the slider (42) has a stop element (pin 70), by which the feeding element (58) is shiftable in out of the latching receptacle (of 66; note that when pin 70 engages with contact element 18 in the lockout position, the blade 58 is projected into the window and therefore the portion of the blade 58 latched in the receptacle of 66, will shift outward thereof).  

Regarding Claim 9, Smolinski, as modified, discloses the stop element (70) is connected to the feeding element (58) as shown but it is not explicitly disclosed that the elements are rigidly connected to one another, however, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the stop and the feeding element of a rigid or integral connection, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04 (V-B).  

Regarding Claim 12, Smolinski, as modified, discloses the feeding element (58) is pivotable about a pivot axis (At pin 62) between the transporting position and the passage position (Col 3, lines 41-45).  

Regarding Claim 14, Smolinski, as modified, discloses the transport duct (34) opens into the setting duct (of 16) by way of a mouth (driving end 24).  

Regarding Claim 15, Smolinski, as modified, discloses apparatus has a feeding spring (52), which applies a force toward the setting duct (16) to the feeding element (58; Col 3, lines 28-32).  

Regarding Claim 16, Smolinski, as modified, discloses the feeding element (58) is manually shiftable from the passage position into the transporting position counter to a force of the release spring (66; Col 4, lines 62-65).  

Regarding Claim 19, Smolinski, as modified, discloses the slider (42) has an engagement lever (68), by which the feeding element (58) is shiftable from the passage position into the transporting position (Col 4, lines 62-65).  

Allowable Subject Matter
Claims 3-4, 10-11, 17, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. Specifically, neither of Gregory (US Patent 9,827,658), Smolinski (US Patent 6,592,014) or Lin (US PGPUB 2017/0036333) disclose their respective sliders having both a release spring as claimed in claim 1 and a latching spring, which urges the feeding element into the latching receptacle when it is arranged in the transporting position. These features in combination with the remaining features of the claimed invention are not anticipated or rendered obvious by the cited prior art references.
Further, regarding Claim 10, none of the references mentioned above or cited disclose the magazine comprises an end region remote from the setting duct, the end region comprising a stop for the stop element in combination with the remaining features of Claim 8, in which Claim 10 depends from and is interpreted as depending from Claim 2 (note the 112 rejections above).  
Further, regarding Claim 17, none of the references mentioned above or cited disclose the feeding element is manually shiftable out of the latching receptacle counter to a force of the latching spring in combination with the remaining features of Claim 8, in which Claim 17 depends from (note the 112 rejections above).  
Further, regarding Claim 18, none of the references mentioned above or cited disclose the magazine comprises an end region remote from the setting duct, the end region comprising a stop for the stop element in combination with the remaining features of Claim 9, in which Claim 18 depends from (note the 112 rejections above).  
	Regarding Claims 4, 11, and 20, the claims depend from at least one of the claims outlined above and therefore are viewed as comprising allowable subject matter for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Batten (US Patent 2,569,221) and Maestri (US Patent 5,076,481) both disclose fastener driving apparatuses, specifically stapling tools, that comprise sliders with feeding mechanisms that are pivoted between a transporting position and a passage position. 
-Geist (US Patent 4,463,888), Liu (US Patent 5,335,800), Chen (US Patent 6,290,115), Steeves (US Patent 4,630,766), Novak (US Patent 3,905,535), Wojcicki (US PGPUB 2008/0308597) and Ravoo (US Patent 5,163,596) each disclose different sliders with a pivoting feeding member and biasing member arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/17/2021